This writ of error has been prosecuted from a judgment in defendant in error's favor for the sum of $27.67 taxes, with foreclosure of tax lien upon two certain parcels of land owned by plaintiff in error and part of the Stephen Hale survey No. 251 in Jones county.
It is agreed that the only question for determination is whether the Stephen Hale survey No. 251 is included within the boundaries of the Hawley independent school district; the undisputed evidence upon all other issues being such as to authorize the recovery. We have carefully considered the evidence, and feel no hesitation in concluding that the judgment is fully supported. In the petition for the formation of the district the Stephen Hale survey No. 251 was described and called for as being situated in the southwest corner of the desired district. This survey is necessary to the district in order to conform to the calls for distance along its west line and with the rectangular outline of the district as prayed for and as required by the law. The call for the Stephen Hale survey No. 250, immediately adjoining the Stephen Hale survey No. 251 on the east, in the field notes of the district as actually entered upon the minutes of the commissioners' court, is evidently a clerical mistake, for to exclude survey No. 251, thus placing survey No. 250 in the southwest corner, is not only to disturb other calls for distance and the general configuration of the district, as; stated, but would also require a distinct departure in the course of the west line of the district in direct conflict with its call.
We conclude that the only material issue was rightly determined, and that the judgment must be affirmed.